    1 James E. Cross, Bar No. 009063
      THE CROSS LAW FIRM, P.L.C.
    2 1850 N. Central Ave., Suite 1150
      Phoenix, Arizona 85004
    3 Ph: (602) 412-4422
      Fax: (602) 252-4712
    4 Email: jcross@crosslawaz.com
      Attorney for Arlington Street Investments
    5

    6                    IN THE UNITED STATES BANKRUPTCY COURT

    7                             FOR THE DISTRICT OF ARIZONA

    8 In re:                                           Chapter 11 Proceedings

    9 BOB BONDURANT SCHOOL OF HIGH                     Case No. 2:18-bk-12041-BKM
        PERFORMANCE DRIVING, INC.,
   10                                                  OBJECTION TO DEBTOR’S (I)
                             Debtor.                   MOTION TO APPROVE BID
   11                                                  PROCEDURES FOR SALE OF
                                                       ASSETS; (II) MOTION TO
   12                                                  APPROVE SALE OF ASSETS FREE
                                                       AND CLEAR OF LIEN; and (III)
   13                                                  LBR 6004-1 NOTICE TO
                                                       CREDITORS AND INTERESTED
   14                                                  PARTIES OF SALE

   15                                                  Bid Procedures Hearing Date: March
                                                       14, 2019
   16                                                  Hearing Time: 11:00 a.m.
                                                       Courtroom No. 701
   17

   18

   19          Arlington Street Investments (“Arlington”), a party in interest and prospective

   20 bidder, by and through undersigned counsel, hereby objects to the Debtor’s (I) Motion to

   21
        Approve Bid Procedures for Sale of Assets [Dkt. #178] (the “Procedures Motion”); (II)
   22
        Motion to Approve Sale of Assets Free and Clear of Lien [Dkt. #179] (the “Sale Motion”);
   23

   24
        and (III) LBR 6004-1 Notice to Creditors and Interested Parties of Sale [Dkt. #183] (the

   25 “Sale Notice,” and the Procedures Motion, Sale Motion, and Sale Notice, collectively, are

   26 hereafter referred to as the “Sale Pleadings”). In support of this Objection, Arlington

   27
        respectfully states as follows:
   28

Case 2:18-bk-12041-BKM        Doc 189 Filed 03/13/19 Entered 03/13/19 11:08:14        Desc
                               Main Document    Page 1 of 9
    1

    2 I.        FACTUAL BACKGROUND.
    3           1.   On October 2, 2019, the Debtor filed its voluntary petition for relief under
    4
        Chapter 11 of the Bankruptcy Code. The Debtor continues to operate its business as
    5
        debtor-in-possession pursuant to Bankruptcy Code §§ 1107(a) and 1108.
    6

    7           2.   No trustee or examiner has been appointed in these bankruptcy cases, nor

    8 has an official committee of unsecured creditors been established. However, a Chief
    9
        Restructuring Officer, Mr. Timothy Shaffer, has been authorized by this Court to operate
   10
        the Debtor’s and Debtor-in-Possession’s business while in Chapter 11.
   11

   12           3.   The general background relevant to the Debtor is stated in the Debtor’s Sale

   13 Motion. For the past three months, Arlington has been involved in attempting to negotiate

   14
        both a Debtor-in-Possession Loan as well as a proposed Asset Purchase Agreement.
   15
                4.   Contrary to the statements set forth in the Sale Pleadings, Arlington has
   16

   17 transacted business negotiations with Mr. Shaffer and the Debtor-in-Possession in good

   18 faith. Arlington strongly disputes Debtor’s depiction of its actions and motives in this

   19
        case.
   20
                5.   In spite of the fact that Debtor has disclosed that it has over 20 non-
   21

   22 disclosure agreements signed by interested purchasers, only Arlington was present and

   23 willing to discuss Debtor-in-Possession financing. And despite a promise to Arlington

   24
        that an inventory and valuation would be performed by the Debtor, to Arlington’s
   25
        knowledge, this valuation was never performed.
   26

   27

   28

Case 2:18-bk-12041-BKM      Doc 189 Filed 03/13/19 Entered 03/13/19 11:08:14          Desc
                             Main Document    Page 2 of 9
        II.   OBJECTIONS TO THE PROPOSED BID PROCEDURES AND SALE OF
    1

    2         DEBTOR’S ASSETS
    3         a.     Undisclosed Stalking Horse.
    4
              The Debtor proposes to sell the assets to an “undisclosed Arizona Limited Liability
    5
        Company” (the “Mystery Buyer”) as a stalking horse bidder for a cash payment of
    6

    7 $300,000 and assumption of certain administrative liabilities as outlined in the Sale

    8 Pleadings. The Sale Pleadings appear to reflect that that the stalking horse has placed no
    9
        money down as an earnest money deposit, yet requires bidders to qualify by depositing
   10
        $50,000 without stating who shall hold such deposit. The Sale Pleadings state that the
   11

   12 Asset Purchase Agreement (“APA”) is to be supplemented. Yet, as of the date of the filing

   13 of this objection, no such document has been filed with the court. Arlington objects to the

   14
        sale to the Mystery Buyer due to the fact that the Mystery Buyer is not identified, has
   15
        apparently not provided an earnest money deposit, and there is no APA attached to the
   16

   17 Sale Pleadings. Moreover, there are no specifics as to how the Mystery Buyer intends to

   18 resolve the Sun Valley and other administrative claims. Without identifying the Mystery

   19
        Buyer, any other bidder is without any information to identify with whom they are
   20
        competing as part of any sale process and therefore, unable to determine the bono fides of
   21

   22 the current offer.

   23         b.     The Sale Is Lacking in Good Faith and Usurps the Court’s Duties.
   24
              The Debtor’s original schedules, which have not been amended as of the date of
   25
        this Objection, lists total assets valued at approximately $619,000. The Debtor’s Monthly
   26

   27 Operating Report (“MOR”) for January 2019, inexplicably lists total assets of

   28

Case 2:18-bk-12041-BKM       Doc 189 Filed 03/13/19 Entered 03/13/19 11:08:14          Desc
                              Main Document    Page 3 of 9
        approximately $3,391,442 1, and post-petition unpaid administrative claims of $569,000.
    1

    2 However, Debtor is proposing a sale that is paying essentially nothing for the assets as

    3 scheduled nor demonstrating that all administrative and secured claims will be paid from

    4
        the proposed sale.
    5
                   The Debtor has been paying post-petition adequate protection payments to first
    6

    7 lienholder JP Morgan Chase Bank (“Chase”) in the amount of $800 per month. The Sale

    8 pleadings seem to imply that Chase is not fully secured, but there has been no evidence
    9
        provided in the record to support such a contention. Absent such evidence, Chase is
   10
        entitled to full payment of its secured claim as scheduled by the Debtor.
   11

   12              Additionally, the Sale Pleadings state that if a competing bidder outbids the

   13 Mystery Buyer by $25,000 and there are no other bidders, the estate is going to have to

   14
        use $100,000 of the $300,000 cash component to satisfy the “breakup fee” (in addition to
   15
        other expenses the stalking horse may claim). This will clearly not leave enough cash to
   16

   17 pay all outstanding (and daily increasing) administrative claims. This does not satisfy the

   18 “good faith” test. Although the Sale Pleadings state that any overbid must be in the

   19
        amount of $200,000 above the current bid, Debtor provides no legal or factual justification
   20
        for how it arrived at this number.
   21

   22              As the BAP stated in Keystone Mine Co. v. Gorski (In re Keystone Mine Mgmt. II)

   23 (B.A.P. 9th Cir., 2016) (Mem. Dec.) at page 16:

   24
                         “Based on these and other Ninth Circuit authorities, we have held that
   25
                         the following factors are relevant to the good faith determination: (1)
   26

   27
        1
   28       Page 8 of January 2019, MOR. It is assumed this is an error, but this amount has been listed in prior MOR’s.


Case 2:18-bk-12041-BKM               Doc 189 Filed 03/13/19 Entered 03/13/19 11:08:14                           Desc
                                      Main Document    Page 4 of 9
                    compliance with approved sale procedures; (2) arms-length
    1

    2               negotiations, leading to a sale reflecting a purchase price at or near the
    3               market value of the property; (3) opportunity for competitive bidding;
    4
                    (4) knowledge in advance of the sale of who the proposed purchaser
    5
                    is; and (5) the absence of any evidence of fraud, collusion or grossly
    6

    7               unfair advantage over other bidders. Zuercher Trust of 1999 v.
    8               Schoenmann (In re Zuercher Trust of 1999), 2016 WL 721485, at *9
    9
                    (Mem. Dec.) (9th Cir. BAP Feb. 22, 2016).”
   10
        Based upon the Sale Pleadings, the Mystery Buyer clearly has an unfair advantage over
   11

   12 other bidders.

   13          c.      Arlington’s Prior Letter of Intent and Term Sheet.
   14
               In the Sale Motion, the Debtor paints Arlington in a false light in stating that by
   15
        Arlington’s abrupt withdrawal of its offer to provide DIP financing, the Debtor was not
   16

   17 able to resolve its landlord’s (Sun Valley) Motion to Compel. Arlington’s personnel

   18 expended thousands of dollars in travel expenses, due diligence review, and attorney’s

   19
        fees in order to make the DIP loan offer to the Debtor, and acted with nothing but the best
   20
        intentions. Arlington exercised good faith and fair dealing in all of its transactions with
   21

   22 the Debtor and its representatives. The only reason Arlington chose not to go forward

   23 with either the DIP loan or Purchase Offer is because the Debtor’s Monthly Operating

   24
        Reports (“MOR”) and the accompanying financials were incomplete and inaccurate. In
   25
        fact, it is Arlington’s position that its involvement in dealing with the Debtor and its
   26

   27 creditors allowed the Debtor to get to this point.

   28

Case 2:18-bk-12041-BKM        Doc 189 Filed 03/13/19 Entered 03/13/19 11:08:14              Desc
                               Main Document    Page 5 of 9
                   d.       The Notice of Sale Does Not Comply with Local Rule of Bankruptcy
    1

    2 6004-1.

    3              The Debtor’s LBR 6004-1 Notice to Creditors and Interested Parties of Sale does
    4
        not comply with the Local Bankruptcy Rule 6004-1(b)(2) in that it does not give the name
    5
        or representative’s name of the prospective buyer. This sale is in violation of this Rule.
    6

    7              e.       There is no Explanation of How the Sale Proceeds shall be Applied.
    8                       If one does the math as to the currently disclosed administrative expenses
    9
        and adds in the amount of the Chase secured claim, you arrive at the following amounts
   10
        owing:                               Chase Lien: $149,000
   11

   12                                        Admin Debt: $569,000 2

   13                                        Total:           $718,000
   14
                   The terms of the offer set forth the in the Sale Pleadings states that only $300,000
   15
        in cash is to be paid by the Mystery Buyer, yet requires the amount of any overbid to
   16

   17 exceed this price by an additional $200,000. Without any explanation for why this is in

   18 the best interests of creditors or in good faith, it really does not matter. At present, as set

   19
        forth above, it will require an overbid in excess of $418,000 for this sale to simply clear
   20
        the secured and administrative claims. And of course, this will result in no distribution
   21

   22 whatsoever for unsecured creditors from the sale process.

   23

   24

   25

   26
        2
            The January MOR (Dkt. #164) shows that the Debtor has essentially operated at a loss since the filing date. More
   27 importantly, another month, February, has passed since the January report and an additional three weeks of operations
        will occur before the proposed sale hearing. One most assume that the $569,000 administrative number has
   28   significantly increased during this time period.


Case 2:18-bk-12041-BKM              Doc 189 Filed 03/13/19 Entered 03/13/19 11:08:14                          Desc
                                     Main Document    Page 6 of 9
        III.   CONCLUSION
    1

    2          Arlington reminds the court that this case initially began in the face of a “palace
    3 coup” of the Debtor’s employees. The going concern value of the business has been

    4
        substantially damaged by these actions as well as the loss of certain key vendor contracts
    5
        since the filing date. Arlington engaged in the pre-sale process with the sole intention of
    6

    7 seeking a fair bidding process with the understanding that it was always possible that

    8 another bidder might be willing to pay more than Arlington. What Arlington did not
    9
        anticipate was the fact that much of the financial information filed with the court and
   10
        provided to Arlington was simply inaccurate. Based upon Arlington’s evaluation of the
   11

   12 remaining assets once it conducted it due diligence it did not see the value necessary to

   13 sustain a DIP loan or purchase offer without knowing the exact amount of the obligations

   14
        needed to satisfy all secured and administrative claims. Unfortunately, this remains a
   15
        moving target.
   16

   17          WHEREFORE, Arlington respectfully requests that the Court enter an Order

   18 denying the Sale Procedures Motion until the issues raised above are resolved. While

   19
        Arlington agrees that a sale prior to March 31st is necessary to avoid conversion to Chapter
   20
        7, the above issues do not allow this Court to approve a §363 sale based upon this record.
   21

   22          DATED this 13th day of March, 2019.

   23                                             THE CROSS LAW FIRM, P.L.C.
   24                                             /s/ James Cross (#9063)
                                                  James E. Cross
   25                                             1850 N. Central Ave., Suite 1150
                                                  Phoenix, Arizona 85004
   26                                             Counsel for Arlington Street Investments
   27

   28

Case 2:18-bk-12041-BKM       Doc 189 Filed 03/13/19 Entered 03/13/19 11:08:14            Desc
                              Main Document    Page 7 of 9
      Original filed and Copies of the foregoing
    1
      served electronically via the Court’s
                                            th
    2 CM/ECF Notification System this 13 day of
      March, 2019, on all parties that have
    3 appeared in the case.

    4
        Additionally, COPIES sent via e-mail transmission
    5 this 13th day of March, 2019, to:

    6

    7   Hilary Barnes, Esq.                          Elizabeth Amorosi, Esq.
        Philip Giles, Esq.                           Office of the U.S. Trustee
    8   Allen, Barnes & Jones, PLC                   230 N. 1st Ave., Suite 204
    9   1850 N. Central Ave., Suite 1150             Phoenix, AZ 85003
        Phoenix, AZ 85004                            Email: elizabeth.c.amorosi@usdoj.gov
   10   Email: hbarnes@allenbarneslaw.com
               pgiles@allenbarneslaw.com
   11
        Counsel for Debtor
   12
        Christopher Kaup, Esq.                       Sheryl Toby, Esq.
   13   Tiffany & Bosco, PA                          Dykema Gossett PLLC
   14   Camelback Esplanade II, 7th Floor            39577 Woodward Ave., #300
        2525 E. Camelback Rd.                        Bloomfield Hills, MI 48304
   15   Phoenix, AZ 85016                            Email: stoby@dykema.com
        Email: crk@tblaw.com                         Counsel for FCA US, LLC
   16
        Counsel for Patricia and Robert Bondurant
   17
        Christopher Simpson, Esq.                    Larry Folks, Esq.
   18   Stinson Leonard Street LLP                   Folks Hess Kass, PLLC
   19   1850 N. Central Ave., Suite 2100             1850 N. Central Ave., Suite 1140
        Phoenix, AZ 85004                            Phoenix, AZ 85004
   20   Email: christopher.simpson@stinson.com       Email: folks@folkshesskass.com
        Counsel for FCA US, LLC                      Counsel for JPMorgan Chase Bank, NA
   21

   22   Michelle Shriro, Esq.                        Thomas Littler, Esq.
        Singer & Levick, PC                          341 W. Secretariat Dr.
   23   16200 Addison Rd., Suite 140                 Tempe, AZ 85284
   24
        Addison, TX 75001                            Email: telittler@gmail.com
        Email: mshriro@singerlevick.com              Counsel for Semple, Marchal & Cooper,
   25   Counsel for Moses Smith Racing, LLC          PLC
   26

   27

   28

Case 2:18-bk-12041-BKM      Doc 189 Filed 03/13/19 Entered 03/13/19 11:08:14      Desc
                             Main Document    Page 8 of 9
         Warren Stapleton, Esq.                      Jared Parker, Esq.
    1
         Osborn Maledon, PA                          Parker Schwartz, PLLC
    2    2929 N. Central Ave., Suite 2100            7310 N. 16th Street, Suite 330
         Phoenix, AZ 85012                           Phoenix, AZ 85020
    3    Email: wstapleton@omlaw.com                 Email: jparker@psazlaw.com
    4    Counsel for Sun valley Marina               Counsel for The Goodyear Tire &
         Development Corporation                     Rubber Company
    5
         Leslie Berkoff, Esq.                        Robert Miller, Esq.
    6
         Moritt Hock & Hamroff, LLP                  Khaled Tarazi, Esq.
    7    400 Garden City Plaza, #202                 Bryan Cave Leighton Paisner, LLP
         Garden City, NY 11530                       Two N. Central Ave., Suite 2100
    8    Email: lberkoff@moritthock.com              Phoenix, AZ 85004
    9    Counsel for Unifi Equipment Finance, Inc.   Email: rjmiller@bclplaw.com
                                                           Khaled.tarazi@bclplaw.com
   10                                                Counsel for Wells Fargo Vendor
                                                     Financial Services, LLC
   11

   12    Mark Giunta, Esq.                           Robert Lapowsky, Esq.
         Liz Nguyen, Esq.                            Stevens & Lee, P.C.
   13    Law Office of Mark J. Giunta                620 Freedom Business Center, Suite 200
   14    531 E. Thomas Rd., Suite 200                King of Prussia, PA 19406
         Phoenix, AZ 85012                           Email: rl@stevenslee.com
   15    Email: markgiunta@giuntalaw.com             Pro Hac Counsel for The Bancorp Bank
                liz@giuntalaw.com
   16
         Counsel for The Bancorp Bank
   17
         Scott Cohen, Esq.
   18    Patrick Clisham, Esq.
   19    Engelman Berger, PC
         3636 N. Central Ave., Suite 700
   20    Phoenix, AZ 85012
         Email: sbc@eblawyers.com
   21            pac@eblawyers.com
   22    Counsel for Moses Smith Racing, LLC

   23

   24
        /s/ Kara L. Stewart
   25

   26

   27

   28

Case 2:18-bk-12041-BKM        Doc 189 Filed 03/13/19 Entered 03/13/19 11:08:14    Desc
                               Main Document    Page 9 of 9
